Exhibit 10.1 

 

Scholar Rock, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 14th day of July,
2020, between Scholar Rock, Inc., a Delaware corporation (the “Company”), and
Stuart A. Kingsley (the “Employee”) and is effective commencing on the
Employee’s first day of employment at the Company (the “Effective Date”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.Employment.

 

(a)          Term. The term of this Agreement shall commence on the Effective
Date and continue until terminated in accordance with the provisions hereof (the
“Term”). The Employee’s employment with the Company will be “at will,” meaning
that the Employee’s employment may be terminated by the Company or the Employee
at any time and for any reason subject to the terms of this Agreement.

 

(b)          Position and Duties. The Employee shall initially serve as CEO
Elect to the Company during the period between the Effective Date and August 1,
2020 (the “CEO Start Date”), during which time he shall report to the Board of
Directors of the Company (the “Board”) and provide advisory services as may be
requested by the Board or the current President and Chief Executive Officer.
Effective as of the CEO Start Date and for the remainder of the Term, the
Employee shall serve as the President and Chief Executive Officer of the
Company, and shall have such duties and authorities as may from time to time be
prescribed by the Board. Effective as of the Effective Date and for the
remainder of the Term, the Employee shall serve as a member of the Board;
provided that the Employee shall immediately resign from the Board upon ceasing
to serve as the Chief Executive Officer. At all times during the Term, the
Employee shall devote his full working time and efforts to the business and
affairs of the Company. Notwithstanding the foregoing, the Employee may serve on
other boards of directors, with the approval of the Board, or engage in
religious, charitable or other community activities as long as such services and
activities do not materially interfere with the Employee’s performance of his
duties to the Company as provided in this Agreement.

 

2.Compensation and Related Matters.

 

(a)           Base Salary. During the Term, the Employee’s annual base salary
shall be $520,000. The Employee’s base salary shall be reviewed annually by the
Compensation Committee of the Board (the “Compensation Committee”). The base
salary in effect at any given time is referred to herein as “Base Salary.” The
Base Salary shall be payable in a manner that is consistent with the Company’s
usual payroll practices.

 

(b)           Incentive Compensation. During the Term, the Employee shall be
eligible to receive cash incentive compensation as determined by the Board or
the Compensation Committee from time to time. The Employee’s initial target
annual incentive compensation shall be fifty percent (50%) of his Base Salary
(the “Target Annual Incentive Compensation”). Except as otherwise provided
herein, to earn incentive compensation, the Employee must be employed by the
Company on the day such incentive compensation is paid.

 

(c)           Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee during the
Term in performing services hereunder, in accordance with the policies and
procedures then in effect and established by the Company.

 



 

 

 

(d)          Other Benefits. During the Term, the Employee shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

 

(e)          Vacations. During the Term, the Employee shall be entitled to paid
vacation in accordance with the Company’s policies and procedures. The Employee
shall also be entitled to all paid holidays given by the Company in accordance
with the policies and procedures then in effect and established by the Company.

 

(f)           Equity. In connection with the commencement of the Employee’s
employment, subject to the approval of the Compensation Committee of the Board,
the Employee shall be granted a stock option to purchase 429,684 shares of
Scholar Rock Holding Corporation’s (“SR Holding”) common stock (the “Stock
Option Award”) at an exercise price per share equal to the closing price of the
SR Holding’s common stock on the Nasdaq Global Market on the date of grant (or
if no closing market price is reported for such date, the closing market price
on the immediately preceding date for which a closing market price is reported).
The Stock Option Award will vest with respect to 25% of the shares of SR Holding
common stock underlying the Stock Option Award on the first anniversary of the
Effective Date (the “Vesting Commencement Date”), and the remaining 75% of the
shares of SR Holding common stock underlying the Stock Option Award shall vest
in 12 equal quarterly installments following the Vesting Commencement Date,
subject to the Employee’s continued full-time employment with SR Holding through
each applicable vesting date. The Stock Option Award will be subject to all
terms and conditions and other provisions set forth in the Scholar Rock Holding
Corporation’s 2018 Stock Option and Incentive Plan (as amended and/or restated
from time to time) and a separate agreement for the Stock Option Award (such
agreement, with the 2018 Stock Option and Incentive Plan, the “Equity
Documents”) which the Employee will be required to sign as a condition to
receiving the Stock Option Award. The Employee may also be eligible to receive
future equity awards, in the sole discretion of the Board or the Compensation
Committee of the Board.

 

3.            Termination. During the Term, the Employee’s employment hereunder
may be terminated without any breach of this Agreement under the following
circumstances:

 

(a)          Death. The Employee’s employment hereunder shall terminate upon his
death.

 

(b)          Termination by Company for Cause. The Company may terminate the
Employee’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Employee constituting a material act of
misconduct in connection with the performance of the Employee’s duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Employee of any felony or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud, or any conduct by the Employee that
would reasonably be expected to result in material injury or reputational harm
to the Company or any of its subsidiaries or affiliates if the Employee were
retained in the Employee’s position; (iii) continued non-performance by the
Employee of the Employee’s duties hereunder (other than by reason of the
Employee’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the Board; (iv) a material breach by the Employee of any of the provisions
contained in Section 7 of this Agreement which has not been cured (or is
incapable of or otherwise cannot be cured) within 30 days after the Board gives
the Employee written notice regarding such breach; (v) a material violation by
the Employee of the Company’s written employment policies which has not been
cured (or is incapable of or otherwise cannot be cured) within 30 days after the
Board gives the Employee written notice regarding such breach; or (vi) failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

 



2

 

 

Any determination of Cause under this Agreement shall be made by resolution
adopted by two-thirds (2/3rds) vote of the Board at a meeting called and held
for that purpose.

 

(c)          Termination Without Cause. The Company may terminate the Employee’s
employment hereunder at any time without Cause. Any termination by the Company
of the Employee’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(b) and does not result from the death of
the Employee under Section 3(a) shall be deemed a termination without Cause.

 

(d)          Termination by the Employee. The Employee may terminate the
Employee’s employment hereunder at any time for any reason, including but not
limited to Good Reason. For purposes of this Agreement, “Good Reason” shall mean
that the Employee has complied with the Good Reason Process (as defined below)
following the occurrence of any of the following events: (i) a material
diminution in the Employee’s responsibilities, authority or duties; (ii) a
material diminution in the Employee’s Base Salary except for across-the-board
salary reductions based on the Company’s financial performance applied equally,
as a percentage of Base Salary, to all or substantially all senior management
employees of the Company; (iii) a material change in the geographic location at
which the Employee provides services to the Company, except for required travel
for the Company’s business; or (iv) the material breach of this Agreement by the
Company. For the purpose of this Agreement, “Good Reason Process” shall mean
that (i) the Employee discovers and reasonably determines in good faith that a
Good Reason condition has occurred; (ii) the Employee notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the Employee’s discovery of the first occurrence of such condition; (iii) the
Employee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Employee terminates the Employee’s employment
within 60 days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

(e)          Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Employee’s employment by the Company or any
such termination by the Employee shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(f)           Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean: (i) if the Employee’s employment is terminated by the
Employee’s death, the date of the Employee’s death; (ii) if the Employee’s
employment is terminated by the Company for Cause under Section 3(b), the date
on which the Notice of Termination is given; (iii) if the Employee’s employment
is terminated by the Company without Cause under Section 3(c), the date
specified in the Notice of Termination; (iv) if the Employee’s employment is
terminated by the Employee under Section 3(d) other than for Good Reason, 14
days after the date on which a Notice of Termination is given, and (v) if the
Employee’s employment is terminated by the Employee under Section 3(d) for Good
Reason, the date on which a Notice of Termination is given after the end of the
Cure Period. Notwithstanding the foregoing, in the event that the Employee gives
a Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

 

4.            Compensation Upon Termination.

 

(a)          Termination Generally. If the Employee’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Employee (or to the Employee’s authorized representative or estate) (i) any Base
Salary earned through the Date of Termination, unpaid expense reimbursements
(subject to, and in accordance with, Section 2(c) of this Agreement) and unused
vacation that accrued through the Date of Termination on or before the time
required by law but in no event more than 30 days after the Employee’s Date of
Termination; and (ii) any vested benefits the Employee may have under any
employee benefit plan of the Company through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (collectively, the “Accrued Benefit”).

 



3

 

 

(b)          Termination by the Company Without Cause or by the Employee for
Good Reason. During the Term, if the Employee’s employment is terminated by the
Company without Cause as provided in Section 3(c), or the Employee terminates
the Employee’s employment for Good Reason as provided in Section 3(d), then the
Company shall pay the Employee the Employee’s Accrued Benefit. In addition,
subject to the Employee signing a separation agreement containing, among other
provisions, a general release of claims in favor of the Company and related
persons and entities, confidentiality, return of property, non-disparagement
and, in the Company’s sole discretion, a one-year post employment noncompetition
agreement, in a form and manner satisfactory to the Company (the “Separation
Agreement and Release”) and the Separation Agreement and Release becoming
irrevocable and fully effective, all within 60 days after the Date of
Termination (or such shorter time period provided in the Separation Agreement
and Release), which shall include a seven business day revocation period:

 

(i)             the Company shall pay the Employee an amount equal to (A) 12
months of the Employee’s Base Salary (or the Employee’s Base Salary in effect
before Good Reason existed under Section 3(d)(ii), if higher than the Employee’s
current Base Salary) plus (B) the Employee’s Prorated Incentive Compensation
(collectively, the “Severance Amount”); provided in the event the Employee is
entitled to any payments pursuant to the Restrictive Covenants Agreement, the
Severance Amount received in any calendar year will be reduced by the amount the
Employee is paid in the same such calendar year pursuant to the Restrictive
Covenant Agreement (the “Restrictive Covenant Agreement Setoff”). For purposes
of this Agreement, “Prorated Incentive Compensation” shall mean the Target
Annual Incentive Compensation the Employee would have been entitled to receive
in the fiscal year of the Date of Termination prorated by the number of days the
Employee was employed by the Company during the fiscal year of the Date of
Termination; for the avoidance of doubt, in no event shall “Prorated Incentive
Compensation” include any sign-on bonus, retention bonus or any other special
bonus. Notwithstanding the foregoing, if the Employee breaches any of the
provisions contained in Section 7 of this Agreement, all payments of the
Severance Amount shall immediately cease;

 

(ii)            if the Employee was participating in the Company’s group health
plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall, for the period of 12 months following the
Date of Termination or the Employee’s COBRA health continuation period,
whichever is shorter, pay the cost of the monthly employer contribution (either
by direct payment to the group health plan provider or the COBRA provider or by
reimbursing the Employee for such cost) that the Company would have made to
provide health insurance to the Employee if the Employee had remained employed
by the Company; provided, however, if the Company determines that it cannot pay
such amounts to the group health plan provider or the COBRA provider (if
applicable) without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then the Company
shall convert such payments to payroll payments directly to the Employee for the
time period specified above. Such payments shall be subject to tax-related
deductions and withholdings and paid on the Company’s regular payroll dates; and

 

(iii)           the amounts payable under this Section 4(b), to the extent
taxable, shall be paid out in substantially equal installments in accordance
with the Company’s payroll practice commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 



4

 

 

5.            Compensation Upon Termination after a Change in Control. The
provisions of this Section 5 set forth certain terms of an agreement reached
between the Employee and the Company regarding the Employee’s rights and
obligations upon the occurrence of a Change in Control (as defined below) of the
Company. These provisions are intended to assure and encourage in advance the
Employee’s continued attention and dedication to his assigned duties and his
objectivity during the pendency and after the occurrence of any such event.
These provisions shall apply in lieu of, and expressly supersede, the provisions
of Section 4(b) regarding the Severance Amount and other benefits upon a
termination of employment, if such termination of employment occurs within 18
months after the occurrence of the first event constituting a Change in Control.
These provisions shall terminate and be of no further force or effect beginning
18 months after the occurrence of a Change in Control.

 

(a)          Change in Control. During the Term, if within 18 months after a
Change in Control, the Employee’s employment is terminated by the Company
without Cause as provided in Section 3(c) or the Employee terminates his
employment for Good Reason as provided in Section 3(d), then, subject to the
signing of the Separation Agreement and Release by the Employee and the
Separation Agreement and Release becoming irrevocable and fully effective, all
within 60 days after the Date of Termination (or such shorter time period
provided in the Separation Agreement and Release), which shall include a seven
business day revocation period:

 

(i)             the Company shall pay the Employee a lump sum in cash in an
amount equal to 1.5 times the sum of (A) the Employee’s current Base Salary (or
the Employee’s Base Salary in effect immediately prior to the Change in Control
or before Good Reason existed under Section 3(d)(ii), if higher than the
Employee’s current Base Salary) plus (B) the Employee’s Average Incentive
Compensation (collectively, the “Change in Control Payment”); provided that the
Change in Control Payment shall be reduced by the amount of the Restrictive
Covenant Agreement Setoff, if applicable. For purposes of this Agreement,
“Average Incentive Compensation” shall mean the Target Annual Incentive
Compensation the Employee would have been entitled to receive in the fiscal year
of the Date of Termination (or the Employee’s Target Annual Incentive
Compensation in the fiscal year immediately prior to the Change in Control, if
higher). For the avoidance of doubt, in no event shall “Average Incentive
Compensation” include any sign-on bonus, retention bonus or any other special
bonus.;

 

(ii)            notwithstanding anything to the contrary in the Equity
Documents, all time-based stock options and other time-based stock-based awards
held by the Employee shall immediately accelerate and become fully exercisable
or nonforfeitable as of the Date of Termination;

 

(iii)           if the Employee was participating in the Company’s group health
plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall, for the period of 18 months following the
Date of Termination or the Employee’s COBRA health continuation period,
whichever is shorter, pay the cost of the monthly employer contribution (either
by direct payment to the group health plan provider or the COBRA provider or by
reimbursing the Employee for such cost) that the Company would have made to
provide health insurance to the Employee if the Employee had remained employed
by the Company; provided, however, if the Company determines that it cannot pay
such amounts to the group health plan provider or the COBRA provider (if
applicable) without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then the Company
shall convert such payments to payroll payments directly to the Employee for the
time period specified above. Such payments shall be subject to tax-related
deductions and withholdings and paid on the Company’s regular payroll dates; and

 



5

 

 

(iv)          The amounts payable under this Section 5(a), to the extent
taxable, shall be paid or commence to be paid within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, such payment shall be paid or commence
to be paid in the second calendar year by the last day of such 60-day period.

 

(b)         Additional Limitation.

 

(i)            Anything in this Agreement to the contrary notwithstanding, in
the event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the Employee becomes subject to the
excise tax imposed by Section 4999 of the Code; provided that such reduction
shall only occur if it would result in the Employee receiving a higher After Tax
Amount (as defined below) than the Employee would receive if the Aggregate
Payments were not subject to such reduction. In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c)
shall be reduced before any amounts that are subject to calculation under Treas.
Reg. §1.280G-1, Q&A-24(b) or (c).

 

(ii)            For purposes of this Section 5(b), the “After Tax Amount” means
the amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Employee as a result of the
Employee’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

(iii)           The determination as to whether a reduction in the Aggregate
Payments shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Employee within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Employee.
Any determination by the Accounting Firm shall be binding upon the Company and
the Employee.

 

(c)          Definitions. For purposes of this Section 5, the following terms
shall have the following meanings:

 

“Change in Control” shall mean any of the following:

 



6

 

 

(i)             any “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

 

(ii)            the date a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

(iii)           the consummation of (A) any consolidation or merger of the
Company where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or (B)
any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company and its affiliates on a consolidated basis.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
Change in Control shall be deemed to have occurred for purposes of the foregoing
clause (i).

 

6.Section 409A.

 

(a)          Anything in this Agreement to the contrary notwithstanding, if at
the time of the Employee’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Employee becomes entitled to under
this Agreement on account of the Employee’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Employee’s separation from
service, or (B) the Employee’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

(b)          All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Employee during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 



7

 

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)          The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(e)          The Company makes no representation or warranty and shall have no
liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

7.Confidential Information, Noncompetition and Cooperation.

 

(a)          Restrictive Covenant Agreement. As a material condition of this
Agreement, the Employee will execute the Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement (the “Restrictive
Covenant Agreement”), attached hereto as Exhibit A, prior to the Effective Date.
The Employee acknowledges and agrees that the Employee received the Restrictive
Covenant Agreement with this Agreement and at least ten (10) business days
before the commencement of the Employee’s employment.

 

(b)          Third-Party Agreements and Rights. The Employee hereby confirms
that the Employee is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Employee’s use or
disclosure of information, other than confidentiality restrictions (if any), or
the Employee’s engagement in any business. The Employee represents to the
Company that the Employee’s execution of this Agreement, the Employee’s
employment with the Company and the performance of the Employee’s proposed
duties for the Company will not violate any obligations the Employee may have to
any such previous employer or other party. In the Employee’s work for the
Company, the Employee will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Employee will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

 

(c)           Litigation and Regulatory Cooperation. During and after the
Employee’s employment, the Employee shall cooperate fully with any reasonable
request of the Company in the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company which relate to events or occurrences that transpired while the
Employee was employed by the Company. The Employee’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Employee’s employment, the Employee also shall cooperate fully
with the Company in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Employee was employed by the
Company. The Company shall reimburse the Employee for any reasonable
out-of-pocket expenses incurred in connection with the Employee’s performance of
obligations pursuant to this Section 7(c).

 



8

 

 

(d)          Relief. The Employee agrees that it would be difficult to measure
any damages caused to the Company which might result from any breach by the
Employee of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Employee agrees that if the Employee
breaches, or proposes to breach, any portion of this Agreement, the Company
shall be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company. In addition, in the
event the Employee breaches this Section 7 during a period when the Employee is
receiving severance payments pursuant to Section 4 or Section 5 hereof, the
Company shall have the right to suspend or terminate such severance payments.
Such suspension or termination shall not limit the Company’s other options with
respect to relief for such breach and shall not relieve the Employee of the
Employee’s duties under this Agreement.

 

(e)           Protected Disclosures and Other Protected Action. Nothing
contained in this Agreement limits the Employee’s ability to communicate with
any federal, state or local governmental agency or commission, including to
provide documents or other information, without notice to the Company.

 

8.            Arbitration of Disputes. Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
the Employee’s employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination or
retaliation, whether based on race, religion, national origin, sex, gender, age,
disability, sexual orientation, or any other protected class under applicable
law, including without limitation Massachusetts General Laws Chapter 151B)
shall, to the fullest extent permitted by law, be settled by arbitration in any
forum and form agreed upon by the parties or, in the absence of such an
agreement, under the auspices of the American Arbitration Association (“AAA”) in
Boston, Massachusetts in accordance with the Employment Dispute Resolution Rules
of the AAA, including, but not limited to, the rules and procedures applicable
to the selection of arbitrators. In the event that any person or entity other
than the Employee or the Company may be a party with regard to any such
controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

 

9.            Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

 

10.          Integration. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties concerning such subject matter.

 

11.          Withholding. All payments made by the Company to the Employee under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

 

9

 



 

12.           Successor to the Employee. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees. In the
event of the Employee’s death after the Employee’s termination of employment but
prior to the completion by the Company of all payments due to the Employee under
this Agreement, the Company shall continue such payments to the Employee’s
beneficiary designated in writing to the Company prior to the Employee’s death
(or to the Employee’s estate, if the Employee fails to make such designation).

 

13.           Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

14.           Survival. The provisions of this Agreement shall survive the
termination of this Agreement and/or the termination of the Employee’s
employment to the extent necessary to effectuate the terms contained herein.

 

15.          Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

16.           Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Employee at the last address the Employee has filed in writing with the Company
or, in the case of the Company, at its main offices, attention of the Board.

 

17.           Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Employee and by a duly authorized
representative of the Company.

 

18.           Governing Law. This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts without giving effect to the conflict of laws principles
thereof.

 

19.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

20.           Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

 

21.           Gender Neutral. Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW.]

 



10

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

  SCHOLAR ROCK, INC.     By: /s/ David Hallal   Its: Chairman of the Board    
EMPLOYEE     /s/ Stuart A. Kingsley   Stuart A. Kingsley

 



11

 

 

Exhibit A

 

Employee Non-Competition, Non-Solicitation,

Confidentiality and Assignment Agreement

 



12

 

 

SCHOLAR ROCK, INC.

 

Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

 

In consideration and as a condition of my employment, continued employment by or
other service relationship with Scholar Rock, Inc. (the “Company”), I agree to
the terms and conditions of this Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement (the “Agreement”). For purposes of this
Agreement, references to the employment relationship shall mean any employment,
co-employment, independent contractor or other service relationship, whether
directly or through a third party, that I may have with the Company.

 

1.            Proprietary Information. I agree that all information, whether or
not in writing, concerning the Company’s business, technology, business
relationships or financial affairs which the Company has not released to the
general public (collectively, “Proprietary Information”) is and will be the
exclusive property of the Company. By way of illustration, Proprietary
Information may include information or material which has not been made
generally available to the public, such as: (a) corporate information, including
plans, strategies, methods, policies, resolutions, negotiations or litigation;
(b) marketing information, including strategies, methods, customer identities or
other information about customers, prospect identities or other information
about prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and (d)
operational and technological information, including plans, specifications,
manuals, forms, templates, pre-clinical and clinical testing data and
strategies, software, designs, methods, procedures, formulas, discoveries,
inventions, improvements, concepts and ideas; and (e) personnel information,
including personnel lists, reporting or organizational structure, resumes,
personnel data, compensation structure, performance evaluations and termination
arrangements or documents. Proprietary Information also includes information
received in confidence by the Company from its customers or suppliers or other
third parties.

 

2.             Recognition of Company’s Rights. I will not, at any time, without
the Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company. I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information. I will deliver to the Company all copies of
Proprietary Information in my possession or control upon the earlier of a
request by the Company or termination of my employment.

 

3.             Rights of Others. I understand that the Company is now and may
hereafter be subject to non-disclosure or confidentiality agreements with third
parties which require the Company to protect or refrain from unauthorized use of
proprietary information. I agree to be bound by the terms of such agreements in
the event I have access to such proprietary information.

 

4.             Commitment to Company; Avoidance of Conflict of Interest. While
an employee of the Company, I will devote my full-time efforts to the Company’s
business and I will not engage in any other business activity that conflicts
with my duties to the Company. I will advise the president of the Company or his
or her nominee at such time as any activity of either the Company or another
business presents me with a conflict of interest or the appearance of a conflict
of interest as an employee of the Company. I will take whatever action is
requested of me by the Company to resolve any conflict or appearance of conflict
which it finds to exist.

 

5.             Developments. I will make full and prompt disclosure to the
Company of all inventions, discoveries, designs, developments, methods,
modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, and audio or
visual works and other works of authorship (collectively “Developments”),
whether or not patentable or copyrightable, that are created, made, conceived or
reduced to practice by me (alone or jointly with others) or under my direction
during the period of my employment. I acknowledge that all work performed by me
is on a “work for hire” basis, and I hereby do assign and transfer and, to the
extent any such assignment cannot be made at present, will assign and transfer,
to the Company and its successors and assigns all my right, title and interest
in all Developments that (a) relate to the business of the Company or any of the
products or services being researched, developed, manufactured or sold by the
Company or which may be used with such products or services; or (b) result from
tasks assigned to me by the Company; or (c) result from the use of premises,
resources, proprietary information or know-how, or personal property (whether
tangible or intangible) owned, leased or contracted for by the Company
(“Company-Related Developments”), and all related patents, patent applications,
trademarks and trademark applications, copyrights and copyright applications,
and other intellectual property rights in all countries and territories
worldwide and under any international conventions (“Intellectual Property
Rights”).

 





 

 

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory
name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason. I have also listed on Exhibit A all patents and patent applications in
which I am named as an inventor, other than those which have been assigned to
the Company (“Other Patent Rights”). If no such disclosure is attached, I
represent that there are no Prior Inventions or Other Patent Rights. If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine or other work done for the Company, I hereby
grant to the Company a nonexclusive, royalty-free, paid-up, irrevocable,
worldwide license (with the full right to sublicense) to make, have made,
modify, use, sell, offer for sale and import such Prior Invention.
Notwithstanding the foregoing, I will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

 

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises, resources, proprietary information, know-how or
equipment owned or leased by the Company. However, I will also promptly disclose
to the Company any such Developments for the purpose of determining whether they
qualify for such exclusion. I understand that to the extent this Agreement is
required to be construed in accordance with the laws of any state which
precludes a requirement in an employee agreement to assign certain classes of
inventions made by an employee, this paragraph 5 will be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes. I also hereby waive all claims to any moral rights or other
special rights which I may have or accrue in any Company-Related Developments.

 

6.            Documents and Other Materials. I will keep and maintain adequate
and current records of all Proprietary Information and Company-Related
Developments developed by me during my employment, which records will be
available to and remain the sole property of the Company at all times.

 

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Proprietary Information, whether created by me or others, which come into my
custody or possession, are the exclusive property of the Company to be used by
me only in the performance of my duties for the Company. Any property situated
on the Company’s premises and owned by the Company, including without limitation
computers, disks and other storage media, filing cabinets or other work areas,
is subject to inspection by the Company at any time with or without notice. In
the event of the termination of my employment for any reason, I will deliver to
the Company all files, letters, notes, memoranda, reports, records, data,
sketches, drawings, notebooks, layouts, charts, quotations and proposals,
specification sheets, or other written, photographic or other tangible material
containing Proprietary Information, and other materials of any nature pertaining
to the Proprietary Information of the Company and to my work, and will not take
or keep in my possession any of the foregoing or any copies.

 

7.             Enforcement of Intellectual Property Rights. I will cooperate
fully with the Company, both during and after my employment with the Company,
with respect to the procurement, maintenance and enforcement of Intellectual
Property Rights in Company-Related Developments. I will sign, both during and
after the term of this Agreement, all papers, including without limitation
copyright applications, patent applications, declarations, oaths, assignments of
priority rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Company-Related
Development. If the Company is unable, after reasonable effort, to secure my
signature on any such papers, I hereby grant a power of attorney by designating
and appointing each officer of the Company as my agent and attorney-in-fact to
execute any such papers on my behalf, and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Company-Related Development.

 

8.             Restrictive Covenants.

 

A.Non-Competition Restrictive Covenants

 

In order to protect the Company’s Proprietary Information and good will, during
my employment and for a period of one (1) year following the termination of my
employment for any reason, unless the Company terminates my employment without
Cause or lays me off, or such shorter period as the Company designates in
writing to me in connection with the ending of my employment relationship (the
“Restricted Period”), I will not directly or indirectly, anywhere in the United
States, whether as owner, partner, shareholder, director, manager, consultant,
agent, employee, co-venturer, or otherwise, engage in, participate in, or
perform: (a) any job, position, function, role, or activity that (i) is the same
as or similar to that which I performed for the Company during any part of the
two-year period immediately preceding the end of my employment with the Company
and (ii) involves products, services, or a line of business (in each case,
including but not limited to the research, development, manufacture, or
commercialization of any products, services, or line of business) that is
competitive with or that substitutes for or that eliminates the need for, any
products, services, or a line of business (in each case, including but not
limited to the research, development, manufacture, or commercialization of any
products, services, or a line of business) of the Company at any time during the
two-year period immediately preceding the end of my employment with the Company;
or (b) any other job, position, function, role, or activity that would likely or
inevitably, even if unintentionally, require or result in the use or disclosure
of the Company’s Proprietary Information or the use of the Company’s customer
goodwill, provided that this shall not prohibit any possible investment in
publicly traded stock of a company representing less than one percent of the
stock of such company. Furthermore, I acknowledge and agree that the Company
shall have the option of enforcing the aforementioned non-competition
restriction, up to and including the full duration of the Restricted Period. In
the event the Company elects to enforce said non-competition restriction, the
Company will cause to be paid to me fifty percent (50%) of my highest annualized
base salary paid by the Company within the two (2) years preceding the
termination of my employment, for as long as the Company elects to enforce said
non-competition restriction, subject further to limitations on payments owed to
an employee who has breached a fiduciary duty owed to the Company or who has
unlawfully taken Company property to the extent permitted by applicable law. I
acknowledge and agree that any payments I receive pursuant to this paragraph
8(a) shall reduce (and shall not be in addition to) any severance or separation
pay that I am otherwise entitled to receive from the Company pursuant to an
agreement, plan or otherwise.

 



2

 

 

B.Non-Solicitation Restrictive Covenants

 

In order to protect the Company’s Proprietary Information and good will, during
the Restricted Period, I will not, directly or indirectly, in any manner, other
than for the benefit of the Company, (a) call upon, solicit, divert, take away,
accept or conduct any business from or with any of the customers or prospective
customers of the Company or any of its suppliers, and/or (b) solicit, entice,
attempt to persuade any other employee or consultant of the Company to leave the
Company for any reason or otherwise participate in or facilitate the hire,
directly or through another entity, of any person who is employed or engaged by
the Company or who was employed or engaged by the Company within six months of
any attempt to hire such person.

 

I acknowledge that this covenants in this paragraph 8 are necessary because the
Company’s legitimate business interests cannot be adequately protected solely by
the other covenants in this Agreement. I further acknowledge and agree that if I
violate any of the provisions of this paragraph 8, the running of the Restricted
Period will be extended by the time during which I engage in such violation(s).

 

9.             Government Contracts. I acknowledge that the Company may have
from time to time agreements with other persons or with the United States
Government or its agencies which impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. I agree to comply
with any such obligations or restrictions upon the direction of the Company. In
addition to the rights assigned under paragraph 5, I also assign to the Company
(or any of its nominees) all rights which I have or acquired in any
Developments, full title to which is required to be in the United States under
any contract between the Company and the United States or any of its agencies.

 

10.           Prior Agreements. I hereby represent that, except as I have fully
disclosed previously in writing to the Company, I am not bound by the terms of
any agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party. I
further represent that my performance of all the terms of this Agreement as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company. I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information, know-how or material belonging to any previous employer
or others.

 

11.           Remedies Upon Breach. I understand that the restrictions contained
in this Agreement are necessary for the protection of the business and goodwill
of the Company and I consider them to be reasonable for such purpose. Any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of such breach, the Company, in addition to
such other remedies which may be available, will be entitled to specific
performance and other injunctive relief, without the posting of a bond. In the
event of any litigation concerning this Agreement, the Company and I agree that
the prevailing party shall be entitled to costs relating to such litigation,
including reasonable attorneys’ fees and expenses.

 

12.           Publications and Public Statements. I will obtain the Company’s
written approval before publishing or submitting for publication any material
that relates to and/or incorporates any Proprietary Information.

 

13.          No Employment Obligation. I understand that this Agreement does not
create an obligation on the Company or any other person to continue my
employment. I acknowledge that, unless otherwise agreed in a formal written
employment agreement signed on behalf of the Company by an authorized officer,
my employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.

 

14.           Survival and Assignment by the Company. I understand that my
obligations under this Agreement will continue in accordance with its express
terms regardless of any changes in my title, position, duties, salary,
compensation or benefits or other terms and conditions of employment. I further
understand that my obligations under this Agreement will continue following the
termination of my employment regardless of the manner of such termination and
will be binding upon my heirs, executors and administrators. The Company will
have the right to assign this Agreement to its affiliates, successors and
assigns. I expressly consent to be bound by the provisions of this Agreement for
the benefit of the Company or any parent, subsidiary or affiliate to whose
employ I may be transferred without the necessity that this Agreement be
resigned at the time of such transfer.

 



3

 

 

15.           Exit Interview. If and when I depart from the Company, I may be
required to attend an exit interview. For twelve (12) months following
termination of my employment, I will notify the Company of any change in my
address and of each subsequent employment or business activity, including the
name and address of my employer or other post-Company employment plans and the
nature of my activities. If I am named an inventor in one or more patent
applications that resulted during my employment with the Company, I agree to use
commercially reasonable efforts to keep the Company apprised of my contact
information for an additional twenty-four (24) months.

 

16.          Disclosure to Future Employers. During the Restricted Period, I
will provide a copy of this Agreement to any prospective employer, partner or
co-venturer prior to entering into an employment, partnership or other business
relationship with such person or entity.

 

17.           Severability. In case any provisions (or portions thereof)
contained in this Agreement shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

18.          Interpretation. This Agreement will be deemed to be made and
entered into in the Commonwealth of Massachusetts, and will in all respects be
interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts. I hereby agree to consent to personal jurisdiction of the state
and federal courts situated within Suffolk County, Massachusetts for purposes of
enforcing this Agreement, and waive any objection that I might have to personal
jurisdiction or venue in those courts.

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY. I ACKNOWLEDGE I HAVE BEEN NOTIFIED BY THE COMPANY OF THE RIGHT TO
CONSULT WITH COUNSEL OF MY OWN CHOOSING PRIOR TO SIGNING THIS AGREEMENT, AND
THAT I WAS GIVEN A COPY OF THIS AGREEMENT BY THE EARLIER OF (i) RECEIPT OF A
FORMAL OFFER OF EMPLOYMENT, OR (ii) NOT LESS THAN 10 BUSINESS DAYS BEFORE THE
COMMENCEMENT OF EMPLOYMENT.

 

I ACKNOWLEDGE AND AGREE THAT THE TERMS OF THIS AGREEMENT WILL APPLY TO MY ENTIRE
SERVICE RELATIONSHIP WITH THE COMPANY, INCLUDING WITHOUT LIMITATION ANY PERIOD
OF SERVICE PRIOR TO THE DATE OF MY SIGNATURE BELOW.

 

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed: /s/ Stuart A. Kingsley       (Employee’s full name)          

 

Type or print name: Stuart A. Kingsley  

 

Date: July 14, 2020  

 

Scholar Rock, Inc.

 

/s/ David Hallal

 

Authorized Signatory

 

Date: 7/14/2020

 



4

 

 

EXHIBIT A

 

To: Scholar Rock, Inc.

 

From: Stuart A. Kingsley

 

Date: July 14, 2020

 

SUBJECT:              Prior Inventions

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

x           No inventions or improvements

 

¨            See below:

 

_______________________________________________________________

 

_______________________________________________________________

 

_______________________________________________________________

 

¨            Additional sheets attached

 

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

x           None

 

¨            See below:

 

_______________________________________________________________

 

_______________________________________________________________

 

_______________________________________________________________

 



5

 